DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2018/0015907), and in further view of Ybarra (US 10,259,431 cited in IDS).
Regarding claim 1, Rice figures 3A-3G teaches a sensor assembly comprising: 
a first sensor (390 first lidar sensor) including a first cylindrical sensor window defining an axis; 
a second sensor (392 second lidar sensor) fixed relative to the annular member and suspended from the annular member, the second sensor including a second cylindrical sensor window defining the axis
an annular member (320 platform assembly) substantially centered around the axis, fixed relative to the first sensor, and supporting the first sensor

Rice is silent a first tubular ring fixed relative to the annular member and substantially centered around the axis, the first tubular ring including a plurality of first nozzles aimed at the first cylindrical sensor window; and a second tubular ring fixed relative to the annular member and substantially centered around the axis, the second tubular ring including a plurality of second nozzles aimed at the second cylindrical sensor window. 
Ybarra is directed towards a self-centering wiper system for an optical device wherein figures 4B and 6 teach annular-shaped wiper element 34 may define a plurality of apertures 42 configured to emit the pressurized fluid 28 onto the outer surface 20 of the optical device housing 18.[col 5 lines 35-45]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an annular shaped wiper element with a plurality of apertures to wipe contaminants off the outer surface of the optical device body.[col 1 lines 30-45]
Regarding claim 2, Rice figure 3C teaches the legs are disposed 180° circumferentially from one another relative to the axis.
Regarding claim 3, Rice figure 3G teaches a housing  (310 support structure) supporting the legs. Therefore, Ybarra figure 1 in view of Rice suggests defining a vehicle-forward direction, wherein the legs are disposed in a cross-vehicle direction from the axis. 
Regarding claim 4, Ybarra figure 3G teaches a housing (310 support structure) supporting the legs, wherein the legs are elongated from the housing to the annular member, and the second sensor includes a bottom surface facing toward the housing and spaced from the housing.
Regarding claim 5, Rice in view of Ybarra figure 6 suggests the first tubular ring is disposed below the first cylindrical sensor window, and the second tubular ring is disposed above the second cylindrical sensor window.
Regarding claim 6, Ybarra figure 6 teaches the fluid delivery nozzle 38 may be fed with pressurized fluid 28 via a fluid line or hose 39 the first tubular ring includes a first ring cavity fluidly 
Regarding claim 7, Ybarra figure 3B teaches fluid pump 30 to pressurize the fluid 28 and thereby 
activate the wiper system 22 thereby reading on a supply line fluidly connected to the first ring cavity. Rice figure 3G teaches nozzle devices (380, 381, 382) positioned on the legs thereby suggesting a leg cavity, and the supply line extends through the leg cavity.
Regarding claim 8, Rice teaches individual pumps of the set of pumps 160 can be activated 
to pump fluid from the fluid reservoir 150 through a respective tube to a corresponding sensor cleaning device thereby reading on a reservoir spaced from the legs, and a pump positioned to draw fluid from the reservoir and supply the fluid through the supply line.[0032]
Regarding claim 12, Ybarra figure 4B teaches a plurality of apertures 42 provided on the annular-shaped wiper element 34 thereby suggesting having the first nozzles include first first nozzles and second first nozzles arranged in an alternating pattern around the first tubular ring, the first first nozzles each have a direction of discharge in a radially inward and axial direction forming a first angle with the axis, the second first nozzles each have a direction of discharge in a radially inward and axial direction forming a second angle with the axis, and the second angle is different than the first angle to be an obvious modification.
Regarding claim 13, 4B teaches a plurality of apertures 42 provided on the annular-shaped wiper element 34 thereby suggesting having the second nozzles include first second nozzles and second second nozzles arranged in an alternating pattern around the second tubular ring, the first second nozzles each have a direction of discharge in a radially inward and axial direction forming a first angle with the axis, the second second nozzles each have a direction of discharge in a radially inward and axial direction forming a second angle with the axis, and the second angle is different than the first angle to be an obvious modification.
Regarding claim 14, Rice figure 3G suggest the first and second nozzles are shaped to spray fluid in a flat-fan pattern.
Regarding claim 15, Rice teaches set of fluid nozzles 230, and a slit opening 240 (also referred to herein as an air knife) thereby reading on the first and second nozzles each include a flat deflection surface and an outlet directed at the respective deflection surface.[0036]
Regarding claim 16, Ybarra figure 4B suggests the first nozzles are substantially evenly spaced around the first tubular ring, and the second nozzles are substantially evenly spaced around the second tubular ring.
Regarding claim 17, Rice teaches the sensor cleaning devices 170 can use both air and fluid in order to clean the respective sensors of the vehicle 10.[0026]  Therefore the combination of Rice and Ybarra suggests first air nozzles positioned to discharge upward between the first tubular ring and the first cylindrical sensor window, and second air nozzles positioned to discharge downward between the second tubular ring and the second cylindrical sensor window.
Regarding claim 18, Ybarra figure 4B suggests the first and second air nozzles are oriented to discharge in directions parallel to the axis.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2018/0015907) and Ybarra (US 10,259,431 cited in IDS), as applied to claim 1, and in further view of Schmidt (US 2018/0244245).
Regarding claim 9, Rice in view of Ybarra is silent to wiring electrically connected to the first sensor and to the second sensor, wherein one of the legs includes a leg cavity, and the wiring extends through the leg cavity.
Schmidt is directed towards a sensor and cleaning apparatus wherein wiring 102 extending through the A pillar 36 and/or the sensor arm 52.  The wiring 102 may connect the controller 98 with the sensor 54 and/or the motor 72.  The wiring 102 may provide power to the motor 72 and/or the sensor 54.[0035]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide wiring as taught in Schmidt to provide power to the motor and sensor.
Regarding claim 10, Rice figure 3G teaches the first sensor includes a top surface and, the second sensor includes a bottom surface. 
Rice is silent to a plurality of first fins extending upward from the top surface and a plurality of second fins extending downward from the bottom surface.
Schmidt teaches a wiper arm 76 coupled to the sensor 54 and extending from a first end 78 that is at the axis A to a second end 80 that is at the wiper blade 74.[0011]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a plurality of wiper blades on the top surface and bottom surface to remove obstructions on the sensor surface.[0011]
Regarding claim 11, Rice figure 3G in view of Ybarra and Schmidt suggests a housing (310 support structure) supporting the legs and defining a vehicle-forward direction, wherein the first fins and the second fins are elongated along the vehicle-forward direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711